Case 1:21-cr-00138-JEB Document 30 Filed 07/06/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
CASE NO. 21-CR-138-JEB
v.
AARON MOSTOFSKY,
Defendant.
ORDER

Upon consideration of the United States’ motion to disclose items protected by Federal
Rule of Criminal Procedure 6(e) and sealed materials, it is hereby

ORDERED, that the motion is GRANTED, and it is further

ORDERED, that the United States may provide in discovery materials protected by
Federal Rule of Criminal Procedure 6(e), and it is further

ORDERED, that the United States may provide in discovery sealed materials, pursuant to
the previously entered protective order governing discovery, and it is further

ORDERED, that this Order also applies to the disclosure of the materials described above

to any co-defendants who may later be joined.

oe gene ISI

HON LE JAM'S E. BOASBERG
UNIT a TATES HPRE. BO JUDGE
Case 1:21-cr-00138-JEB Document 30 Filed 07/06/21 Page 2 of 2

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF COLUMBIA

U.S.A. vs. ONLEY, Rashaun Docket No.: 1:19CR00181-01

 

The Court may enter a minute order for any of the following options:

Warrant Requests Only - To help ensure the safety of law enforcement officers while a warrant is active, we ask that
you not enter a minute order. Rather, please print and sign this document and, if you concur with the request for a
warrant, provide all pages to your Court Room Deputy Clerk who will enter a sealed minute order and process the
warrant for service without alerting the public or the offender. After the warrant is executed, the Deputy Clerk will
unseal the warrant unless otherwise directed by the Court.

THE COURT ORDERS:

i of Concurs with the recommendation of the Probation Office to “include the additional
alleged violations at any forthcoming hearing on violation of supervised release.”

2. O No action

3. O Issuance of a warrant and enter into NCIC and schedule a hearing upon execution

4. 0 Issuance of a summons and schedule a hearing

5. O Hearing to modify, revoke, or terminate supervised release shall be held before a magistrate
judge for the preparation of a report and recommendation to the district judge. ‘I’his
designation will remain for the duration of the case, and the designated magistrate judge
will respond to all subsequent requests from the probation office unless otherwise ordered
by the district judge. “

6. O Other

 

 

 

4 |
A
( ae E. Boasberg
United States District Judge

_ 7-8 -h

Date
